Appellant seems to be of the opinion, as set forth in his motion, that the evidence for the State did not sufficiently show him to be in control and management of the liquor in question, chiefly because it is contended that it failed to show him in the care, management and control of the premises on which the liquor was located. We are not of the opinion that it is a requisite to show that the accused was the owner or that he had any legal title to the premises on which contraband liquor may be located, in order to show his guilt of possession of same for purposes of sale. In this case appellant carried the State witness down into a pasture where he showed said witness eight or ten jars of whisky and said that he had it to sell. There was no testimony offered combating the proposition advanced by the appellant, viz.: that the liquor was his and that he had it for sale. In our judgment this sufficiently showed him in possession of the liquor and also the purpose of his possession.
In bill of exceptions No. ___ appellant complains of an alleged error of the judge in the matter of the selection of the jury. We have examined this and the other error complained of and are of opinion that neither present reversible error, and the motion for rehearing is overruled.
Overruled.